—In a support proceeding by a wife under article 4 of the Family Court Act, the husband appeals from an order of the Family Court, Orange County, entered May 7, 1965 after a hearing, which committed him to jail for a term of six months for his failure to obey a prior order of support of said court. Order reversed on the law and the facts, without costs; and matter remitted to the Family Court, Orange County, for a new hearing and for further proceedings not inconsistent herewith. In our opinion, the record does not support the determination of the Family Court, which must be based upon “competent proof”, that the husband had willfully failed to obey the court’s prior order of support (Family Ct. Act, § 454). The husband is entitled to be represented by counsel, and should be given opportunity to be heard and to present witnesses (cf. Family Ot. Act, § 433). Christ, Acting P. J., Brennan, Rabin, Hopkins and Benjamin, JJ., concur.